Citation Nr: 1605352	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-13 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for neuropathy of the left leg, sciatic nerve palsy, peroneal nerve palsy, foot drop, and altered gait due to a left hip replacement in November 2005 rendered at a VA healthcare facility.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	David Anaise, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for left lower extremity neurological impairment he contends that he suffered as a result of a left hip replacement on November 29, 2005 at the VA Medical Center in Columbia, South Carolina.  

A medical opinion was provided in March 2010, but not all of the relevant questions were answered concerning claims for compensation under the provisions of 38 U.S.C.A. § 1151.  Specifically, the issue that still needs to be resolved is whether the Veteran's neurological disability that was reportedly caused by the left hip surgery was directly caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  This standard will be met if VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or if VA furnished treatment, care, or examination without the informed consent of the veteran.  38 C.F.R. § 3.361(c), (d)(1). 

This matter should be resolved on remand by the provision of another medical opinion.

The issue of entitlement to a TDIU is inextricably intertwined with the issue being remanded herein.  Accordingly, the Veteran's claim for entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 must be addressed by the RO prior to the Board's consideration of the TDIU presently on appeal.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional, relevant treatment records pertaining to his claims on appeal.  Make efforts to obtain any relevant records identified by the Veteran.

2.  Thereafter, schedule the Veteran for the appropriate examination with a physician addressing the Veteran's 38 U.S.C.A. § 1151 claim with respect to neurological impairment in the left lower extremity.  The examiner should review the claims folder in conjunction with the examination. 

The examiner(s) should provide opinions as to the following: 

(a)  Is the Veteran's neuropathy of the left leg, sciatic nerve palsy, peroneal nerve palsy, foot drop, and/or altered gait the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in conducting a left hip replacement on November 29, 2005? 

(b)  In the course of the November 29, 2005 left hip replacement, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

(c)  Was the proximate cause of the neuropathy of the left leg, sciatic nerve palsy, peroneal nerve palsy, foot drop, and/or altered gait an event not reasonably foreseeable, i.e., would a reasonable health care provider have considered neuropathy of the left leg, sciatic nerve palsy, peroneal nerve palsy, foot drop, and/or altered gait to be an ordinary risk of the treatment at issue? 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  The examiner should comment on the significance of the evidence (exhibits) submitted and referenced by the Veteran's attorney in his November 2015 submission.

3.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claim on appeal based on all relevant evidence submitted since the February 2013 Statement of the Case.  If either of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




